Exhibit A
From:                             Drylewski, Alexander C (NYC)
Sent:                             Wednesday, October 16, 2019 1:18 PM
To:                               Tenreiro, Jorge (tenreiroj@SEC.GOV); McGrath, Kevin (McGrathK@SEC.GOV)
Cc:                               Musoff, Scott D (NYC); Malloy, Christopher P (NYC); Beatty, Andrew R (NYC)
Subject:                          SEC v. Telegram, 19-cv-9439(PKC)(SDNY)
Attachments:                      Stipulation and Proposed Order.pdf


Hi Jorge and Kevin – as a follow up to our conversations this week, I'm attaching a draft stipulation and proposed order
through which Telegram agrees not to offer, sell or distribute any Grams and will preserve relevant documents. We
believe this agreement achieves every objective of the SEC's requested preliminary injunction, while preserving the
status quo and all parties' rights without asking the Court to engage on the merits at this premature juncture. We hope
that the SEC will reconsider its insistence that Defendants consent to entry of a preliminary injunction, which is obviated
by the proposed agreement. We're also happy to discuss if you have any proposed edits to the language of the
stipulation.

Separately, we'll be sending you later today responses and objections to the SEC's sixteen document requests dated
October 11, 2019. We're available to meet and confer regarding these requests, which, as you know, implicate
significant data privacy issues, among others. In light of Telegram's commitment not to offer, sell or distribute Grams
and the parties' agreement to work together to set an expedited schedule in this matter, please confirm the SEC's
agreement that the deadlines for emergency discovery are no longer necessary as we work through these issues.

Thank you,
Alex

Alexander C. Drylewski
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square | New York | 10036-6522
T: 212.735.2129 | F: 917.777.2129
alexander.drylewski@skadden.com




                                                             1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION :
                                      :                  19 Civ. 9439 (PKC)
                          Plaintiff,  :
                                      :                  ECF Case
                -against-             :
                                      :                  Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER    :
INC.,                                 :                  STIPULATION AND
                                      :                  [PROPOSED] ORDER
                          Defendants. :
------------------------------------x

               WHEREAS, on October 11, 2019, Plaintiff Securities and Exchange Commission

(“SEC”) instituted this action asserting claims against Defendants Telegram Group Inc. and TON

Issuer Inc (together, “Defendants” or “Telegram”) under Sections 5(a) and 5(c) of the Securities

Act of 1933, and filed an ex parte Emergency Application For an Order to Show Cause,

Temporary Restraining Order, and Order Granting Expedited Discovery and Other Relief;

               WHEREAS, on October 11, 2019, the Court entered an order for Defendants to

show cause as to “why this Court should not enter an Order pursuant to Rule 65 of the Federal

Rules of Civil Procedure and Section 20(b) of the Securities Act preliminarily enjoining

Defendants . . . from any ongoing and future violations of Sections 5(a) and 5(c) of the Securities

Act, including but not limited to by delivering Grams to any person or entity or taking any other

steps to effect any unregistered offer or sale of Grams” (ECF No. 6); and

               WHEREAS, Telegram has determined that it will not offer, sell or deliver any

Grams for a period of at least five (5) months from the date of this Stipulation;

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, as

follows:
       (1)      Plaintiff’s request for a preliminary injunction is hereby withdrawn without

prejudice;

       (2)      Absent further order of the Court or agreement of the parties, Defendants shall not

offer, sell or deliver Grams to any person or entity for a period of five (5) months beginning on

the date of this Stipulation, and shall provide thirty (30) calendar days’ notice to the SEC before

offering, selling, or delivering Grams to any person or entity following the five month period.

For the avoidance of doubt, Defendants are in no way prohibited from continuing to take any

steps to remain or become compliant with all relevant laws and regulations;

       (3)      Defendants shall provide the SEC with notice of any amendments to the purchase

agreements relating to their contractual obligations to launch TON Blockchain;

       (4)      The parties shall not destroy, alter, or conceal any documents in their possession,

custody, or control that are relevant to the allegations in the Complaint. The parties reserve all

rights to challenge the scope of any discovery requested;

       (5)      The parties shall meet and confer and submit to the Court by no later than October

31, 2019, a proposed case management order, which shall include an expedited discovery

schedule; and

       (6)      Defendants reserve all rights to seek relief from this Stipulation, in whole or in

part, upon prior notice to the SEC. The parties expressly preserve all rights and defenses,

including any defenses based on personal jurisdiction, none of which shall be deemed waived by

entering into this Stipulation.

Dated: October [__], 2019
       New York, New York




                                                  2
Jorge G. Tenreiro                        George A. Zimmerman
Kevin McGrath                            Scott D. Musoff
Securities and Exchange Commission       Christopher P. Malloy
New York Regional Office                 Alexander C. Drylewski
Brookfield Place                         SKADDEN, ARPS, SLATE,
200 Vesey Street, Suite 400               MEAGHER & FLOM LLP
New York, New York 10281                 Four Times Square
Phone: (212) 336-9145                    New York, New York 10036
                                         Phone: (212) 735-3000
Attorneys for Plaintiff
                                         Attorneys for Defendants




SO ORDERED:


U.S.D.J.


New York, New York
__           , 2019




                                     3
